DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 14, 17, and 20 are objected to because of the following informalities:
In claim 2, line 13 an article should be inserted before the word “controller”.
In claim 2, lines 6-7 the claim to should recite that the exciter is “configured” to perform the described functions.
In claim 14, line 2 and lines 6-7 “the one or more exciters” should be changed to “the at least one exciter” in order to keep the claim language consistent throughout the claims.
In claim 17, line 6 the period should be changed to a comma.
In claim 20, line 4 the word “If” should not be capitalized.
In claim 20, lines 6 and 8-9 “the one or more exciters” should be changed to “the at least one exciter” in order to keep the claim language consistent throughout the claims.
In claim 20 lines 5-6, “frequency(ies)” should be changed to recite “a frequency or frequencies”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation “generally flat, stiff, patient-contacting member”. The term "generally flat, stiff" in claim 2 is a relative term which renders the claim indefinite.  The term "generally flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “flat” the patient-contacting member must be to be considered to be “generally flat”. For examination purposes, a reference describing something that is wider and longer than its height will be considered to be “generally flat”.

Regarding claim 2, claim 2 recites the limitation “a patient lying on the patient-contacting member” in line 7. There is unclear antecedent basis for this limitation in the claim. It is unclear how this patient relates to the patient set forth in line 3. Is this the 

Regarding claim 2, claim 2 recites “the external vibrator placed on a bed mattress”. However, a bed mattress is never explicitly recited as a requirement in claims. It is unclear if the claim is requiring that the apparatus include a bed mattress. Clarification is required. For examination purposes, claim 2 is interpreted as requiring a bed mattress.

Regarding claim 3, claim 3 recites the limitation “generally rectangular”. The term "generally rectangular" in claim 2 is a relative term which renders the claim indefinite.  The term "generally rectangular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “rectangular” the patient-contacting member must be to be considered to be “generally rectangular”. For examination purposes, a reference describing something that has four sides will be considered to be rectangular.

Regarding claim 6, claim 6 recites the limitation “wherein the patient-contacting member is formed with a curvature”. However, claim 2 requires that the patient-contacting member be “generally flat”. It is unclear how much a curvature the patient-contacting member must have to be “generally flat” while also “formed with a curvature”. Clarification is required. For examination purposes, a limitation which discloses a 

Regarding claim 11, it is unclear what structural requirement the limitations in this claim are attempting to require. Is claim 11 requiring that the controller is configured to set the timing as described in claim 11? Something else? Clarification is required. For examination purposes, the claim will be interpreted as requiring that the controller be configured to set the timing as described in claim 11.

Regarding claim 14, the term "low displacement nodes" in line 7 is a relative term which renders the claim indefinite.  The term "low displacement nodes" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any displacement node removed to optimize shear wave direction and amplitude will be interpreted as being a low displacement node.

Regarding claim 16, claim 16 recites the limitation “the magnitude of a phasor”. There is insufficient antecedent basis for this limitation in the claim, no magnitude of a phasor has previously been set forth. For examination purposes, this limitation will be interpreted as referring to “a magnitude of a phasor”.

Regarding claim 17, claim 17 recites the limitation “the ultrasound echo data” in line 4. There is insufficient antecedent basis for this limitation in the claim. No ultrasound echo data has previously been set forth. Is this limitation referring to the ultrasound echo signals set forth in claim 2? Some other data? Clarification is required. For examination purposes, this limitation will be interpreted as referring to the ultrasound echo signals set forth in claim 2.

Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 9, 11, 13-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch et al. (Tzschatzsch et al., In vivo time-harmonic multifrequency elastography of the human liver, Phys. Med. Biol. 59 (2014) 1641–1654, hereafter Tzschatzsch) and Varghese et al. (US20100256530, hereafter Varghese).
Regarding claim 2, Tzschatzsch discloses an apparatus for ultrasound elastography (Tzschatzsch, Abstract; “This study attempts to benefit from the advantages of time harmonic tissue stimulation[…] by introducing in vivo time harmonic elastography (THE) of the human liver using ultrasound and a broad range of harmonic stimulation frequencies.”), the apparatus comprising:
(Tzschatzsch, vibrating plate) and at least one exciter (Tzschatzsch, loudspeaker) (Tzschatzsch, Figure 1a; “Experimental setup. (a) Patient bed with loudspeaker, vibrating rod and vibrating plate.”), the at least one exciter comprising a mass that is movable to apply forces to the patient-contacting member whereby net forces from the at least one exciter cause motions of the patient-contacting member that generate shear waves in a patient lying on the patient-contacting member (Tzschatzsch, Pg 1643-1644; “multifrequency shear waves were generated in THE by a commercial subwoofer loudspeaker (figure 1(a)) with seven superimposed harmonic frequencies (f = 30, 35, 40, 45, 50, 55, and 60 Hz) amplified by a standard audio amplifier. The amplitude ratio of the harmonic frequencies of the waveform is shown in figure 1(b).The membrane vibrations of the loudspeaker were transferred onto the vibrating transducer plate positioned under the volunteer’s back (figure 1(a)).”);
the external vibrator placed on a bed mattress that supports the external vibrator while allowing the motions of the patient-contacting member (Tzschatzsch, Figure 1a; “showing this arrangement”);
an ultrasound imaging system comprising an ultrasound transducer, driving circuits operative to drive the ultrasound transducer to transmit ultrasound pulses and to receive ultrasound echo signals (Tzschatzsch, Pg 1644; “In THE, the measuring position was adjusted using a common B-mode ultrasound system (Sonosite, Bothell, WA, USA) based on the morphological appearance of the liver in the right upper abdomen. Shear waves were acquired by a single-element 2 MHz ultrasound probe with an integrated button for activating external vibration (GAMPT mbH, Merseburg, Germany).”);
controller configured to process the ultrasound echo signals to detect and measure motions corresponding to shear waves generated by the external vibrator (Tzschatzsch, Pg 1644; “the phase root-seeking algorithm proposed in Pesavento et al (1999), Ederet al (2007) was applied to calculate the tissue displacement”).
Tzschatzsch does not disclose wherein the forces generated by exciter are inertial forces.
In an analogous shear wave generation device field of endeavor Varghese discloses wherein an exciter uses inertial forces (Varghese, Para 28; “The actuator may provide the vibration through reciprocation of a free mass.”) (Varghese, Para 72; “the shear wave induced vibrations may be provided by means of a inertial mass 120 attached to a distal end of the probe 10 via an actuator 122, for example, a solenoid, small motor, or piezoelectric actuator”) to generate shear waves in a patient (Varghese, Para 51; “probe 10 is vibrated 60 along the axis 34 of the probe 10. This vibration produces […] shear waves 64 traveling laterally left and right along a lateral axis 66 substantially perpendicular to a vibration axis parallel to the axis 34 of the probe 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch wherein the forces generated by exciter are inertial forces in order to allow for easy manipulation of and generation of shear waves by the physician as taught by Varghese (Varghese, Para 29).


Regarding claim 3, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above further discloses wherein the patient-contacting member is generally rectangular (Tzschatzsch, Figure 1; showing the vibrating plate which is generally rectangular).
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the patient-contacting member has dimensions in the range of 40 to 60 cm in a direction transverse to the mattress and 10 to 20 cm in a direction along the mattress. However, changes in shape, size, or proportion are deemed to be obvious matters of design choice that those in the art routinely select form in order to generate shear waves over a larger area in a patient. It has previously been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. For example, the court held that “limitations In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Additionally, the court held that “the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious” in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.IVA-B. Therefore, it would have been obvious to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member has dimensions in the range of 40 to 60 cm in a direction transverse to the mattress and 10 to 20 cm in a direction along the mattress because it would have simply been an adjustment of shape and size of the projection screen in order to provide no more than the predictable result of facilitating the ability to generate shear waves in the patient.
In the alternative, the dimensionality of the patient-contacting member in Tzschatzsch as modified by Varghese above is deemed to be a suitable equivalent to the dimensionality of the patient-contacting member in the claimed invention, as the patient-contacting member in the prior art and of the claimed invention both provide the same end result of generating shear waves in the patient.

Regarding claim 6, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above further discloses wherein the patient-contacting member is formed with a curvature (Tzschatzsch, Figure 1; showing the vibrating plate with a slight curvature).
Tzschatzsch is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 9, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch does not disclose wherein the at least one exciter is configured to generate the inertial forces by moving a counterweight linearly or rotationally.
However, Varghese further discloses wherein the at least one exciter is configured to generate the inertial forces by moving a counterweight linearly or rotationally (Varghese, Para 28; “The actuator may provide the vibration through reciprocation of a free mass.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the at least one exciter is configured to generate the inertial forces by moving a counterweight linearly or rotationally in order to allow for easy manipulation of and generation of shear waves by the physician as taught by Varghese (Varghese, Para 29).
The use of the techniques of generating shear waves with an inertial force by moving a counterweight linearly or rotationally taught by Varghese in the invention of an elastography device which generates shear waves would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating shear waves in the patient; and similar modifications 

Regarding claim 11, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above further discloses wherein timing of operation of the ultrasound imaging system is synchronized to vibrations of the external vibrator (Tzschatzsch, Pg 1644; “In THE, the measuring position was adjusted using a common B-mode ultrasound system (Sonosite, Bothell, WA, USA) based on the morphological appearance of the liver in the right upper abdomen. Shear waves were acquired by a single-element 2 MHz ultrasound probe with an integrated button for activating external vibration (GAMPT mbH, Merseburg, Germany).”).
Tzschatzsch as modified by Varghese above is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that the ultrasound imaging system would have to active at the same time as the shear wave generation in order to successfully capture the data as described.

Regarding claim 13, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above further discloses wherein the net inertial force comprises plural frequencies in the range of 45 to 70 Hz (Tzschatzsch, Pg 1643-1644; “multifrequency shear waves were generated in THE by a commercial subwoofer loudspeaker (figure 1(a)) with seven superimposed harmonic frequencies (f = 30, 35, 40, 45, 50, 55, and 60 Hz) amplified by a standard audio amplifier.”)

Regarding claim 14, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch does not disclose clearly and explicitly disclose wherein the controller is connected to deliver driving signals to the at least one exciter and to adjust the driving signals in a closed-loop in response to feedback received at least in part by way of the ultrasound imaging system, the controller configured to compute a quality measure of tissue displacements and/or a measurement wavelength of shear waves in a plane of ultrasound imaging in real-time and to adjust operation of the at least one exciter to move or eliminate low displacement nodes and/or optimize the shear wave direction and amplitude.
However, Varghese further discloses wherein a controller is connected to deliver driving signals to at least one exciter and to adjust driving signals in a closed-loop in response to feedback received at least in part by way of an ultrasound imaging system, the controller configured to compute a quality measure of tissue displacements and/or a measurement wavelength of shear waves in a plane of ultrasound imaging in real-time and to adjust operation of the at least one exciter to optimize the shear wave direction and amplitude (Varghese, Figure 8) (Varghese, Para 71; “The measurement of shear displacement at process block 82 permits a dynamic optimization of the vibration speed through the addition of process block 108. At process block 108, the amplitude of the shear wave 66 from process block 82 may be monitored and based on that monitoring a new vibration frequency may be communicated to process block 72 so as to optimize the frequency for the particular tissue type. Process block 108 may affect, for example, a slight perturbation in frequencies to deduce a frequency at which shear waves are best measured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the controller is connected to deliver driving signals to the one or more exciters and to adjust the driving signals in a closed-loop in response to feedback received at least in part by way of the ultrasound imaging system, the controller configured to compute a quality measure of tissue displacements and/or a measurement wavelength of shear waves in a plane of ultrasound imaging in real-time and to adjust operation of the one or more exciters to optimize the shear wave direction and amplitude in order to improve signal quality as taught by Varghese (Varghese, Para 71).

Regarding claim 22, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above further discloses wherein the controller is configured to generate colour elastography images which indicate areas in which imaged tissues have different mechanical properties by different colours and the apparatus comprises a display connected to display the elastography images (Tzschatzsch, Figures 2 and 5).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Azima et al. (US20060159293, hereafter Azima).
Regarding claim 4, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 3 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the patient-contacting member comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material.
In an analogous wave transmission device field of endeavor Azima discloses wherein a wave emitting panel comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material (Azima, Para 163-164; “FIG. 2 b illustrates, to an enlarged scale, that the panel (2) is a rigid lightweight laminated sandwich-type panel having a core (22) e.g. of rigid plastics foam (97) or cellular matrix (98) such as a honeycomb matrix of metal foil, plastics or the like, with the cells extending transversely to the plane of the panel, and closed by opposed skins (21), e.g. of paper, card, plastics or metal foil or sheet. Where the skins are of plastics, they may be reinforced with fibres e.g. of carbon, glass, Kevlar or the like in a manner known per se to improve their tensile properties.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material in order to (Azima, Para 163-164).

Regarding claim 5, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 3 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the patient-contacting member comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material.
In an analogous wave transmission device field of endeavor Azima discloses wherein a wave emitting panel comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material (Azima, Para 163-164; “FIG. 2 b illustrates, to an enlarged scale, that the panel (2) is a rigid lightweight laminated sandwich-type panel having a core (22) e.g. of rigid plastics foam (97) or cellular matrix (98) such as a honeycomb matrix of metal foil, plastics or the like, with the cells extending transversely to the plane of the panel, and closed by opposed skins (21), e.g. of paper, card, plastics or metal foil or sheet. Where the skins are of plastics, they may be reinforced with fibres e.g. of carbon, glass, Kevlar or the like in a manner known per se to improve their tensile properties.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material in order to (Azima, Para 163-164).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 3 above, and further in view of Ogasawara et al. (US20140163374, hereafter Ogasawara).
Regarding claim 7, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 3 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the patient-contacting member comprises adjustable bolsters or supports that project on a top side of the patient-contacting member and are engageable against opposed sides of the ribcage of a patient lying on the patient-contacting member.
In an analogous ultrasound diagnostic device field of endeavor Ogasawara discloses wherein a patient-contacting member comprises adjustable bolsters or supports that project on a top side of the patient-contacting member and are engageable against opposed sides of a ribcage of a patient lying on the patient-contacting member (Ogasawara, Para 29; “he ultrasound probe 101 is configured so that a contact face thereof to be in contact with the subject P for the purpose of adhering thereto is formed so as to have a shape that can be fitted to a projection part (e.g., a rib) of the subject P.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member comprises adjustable bolsters or (Ogasawara, Para 42).

Claims 8, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claims 2-3 above, and further in view of Sliwa et al. (US6511427, hereafter Sliwa).
Regarding claim 8, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 3 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the patient-contacting member comprises one or more accelerometers operable to quantify the acceleration or velocity or displacement of the patient-contacting member.
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses wherein a patient-contacting member comprises one or more accelerometers (Silwa, orientation sensing mechanism 312) operable to quantify the acceleration or velocity or displacement of the patient-contacting member (Silwa, Col 8, lines 3-15; “A position or orientation sensing mechanism 312 is also shown again for the purpose of spatially addressing the image and/or force-map information. The shown position or orientation sensing mechanisms 312 a, 312 b, and 312 c may be magnetic positioners available from Polhemus Inc., located in Colchester, Vt., or Ascension Technology Corporation, located in South Burlington, Vt. Alternatively, one or more of the sensing mechanisms 312 a, 312 b, and 312 c may be accelerometers or angle indicators.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member comprises one or more accelerometers operable to quantify the acceleration or velocity or displacement of the patient-contacting member in order to improve diagnosis by allowing for feedback to given and allowing from a user to adjust parameters as needed in response as taught by Silwa (Silwa, Col 2, lines 16-39).

Regarding claim 12, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the at least one exciter comprises first and second exciters that generate inertial forces directed in different directions and a phase of the motion of a first mass of the first exciter relative to the phase of the motion of a second mass of the second exciter is adjustable to cause a direction of the net inertial force on the patient-contacting member to change.
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses first and second exciters that generate inertial forces directed in different directions and a phase of the motion of a first mass of the first exciter relative to the phase of the motion of a second mass of the second exciter is adjustable to cause a direction of the net inertial force generated (Sliwa, Col 10, lines 46-55; “the phasing of the mechanical excitation of exciters 802, 804, 806, and 808 are controlled to apply desired pressure or stress versus time at the body-tissue target locations. By altering the phase relationships between the exciters 802, 804, 806, and 808, body-tissue palpation in any direction can be achieved via phased beam-steering.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the at least one exciter comprises first and second exciters that generate inertial forces directed in different directions and a phase of the motion of a first mass of the first exciter relative to the phase of the motion of a second mass of the second exciter is adjustable to cause a direction of the net inertial force on the patient-contacting member to change in order to allow for optimization of image contrast as taught by Sliwa (Sliwa, Col 10, lines 56-65).

Regarding claim 21, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the controller is configured to process the echo signals to identify shear wave nodes located in a volume of interest and to control one or more operating parameters of the external vibrator in a manner that causes the nodes to move or disappear wherein the one or more operating parameters of the external vibrator comprise one or more of: a frequency of operation of one or more exciters of the at least one exciter, a relative phase of operation of first and second exciters of the at least one 
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses wherein the controller is configured to process the echo signals to identify shear wave nodes located in a volume of interest and to control one or more operating parameters of the external vibrator in a manner that causes the nodes to move or disappear wherein the one or more operating parameters of the external vibrator comprise one or more of: a frequency of operation of one or more exciters of the at least one exciter (Sliwa, Col 10, lines 52-64; “By altering the phase relationships between the exciters 802, 804, 806, and 808, body-tissue palpation in any direction can be achieved via phased beam-steering. Tissue can be moved within the imaging plane or be moved in and out of the imaging plane at pre-selected rates. Elastic body-tissue can be expected to have a highly damped resonance frequency that can be determined by a frequency sweep of the palpation exciters. The diagnostician adjusts and controls the relationship between the palpation excitation frequency and phase and the ultrasound frame rate to optimize the apparent contrast between tissue structures in the body being palpated by exciters 802, 804, 806, and 808.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the controller is configured to process the echo signals to identify shear wave nodes located in a volume of interest and to control one or more operating parameters of the external vibrator in a manner that causes the nodes to move or (Sliwa, Col 10, lines 56-65).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Nields et al. (US20030073895, hereafter Nields) and Desjardins (US20160038119).
Regarding claim 10, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the ultrasound transducer is supported by a remote centre of rotation mechanism that allows rotation of an imaging plane of the ultrasound transducer without changing a point of contact of the ultrasound transducer with the patient.
In an analogous ultrasound imaging device field of endeavor Nields discloses wherein the ultrasound transducer is supported by a remote centre of rotation mechanism (Nields, Para 16; “the positioning means may comprise one or more drive means for providing at least partial automated positioning of the ultrasound imaging probe (e.g., for automated X and/or Y dimension positioning and/or for automated rotational positioning about a Z axis within an XY plane)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the ultrasound transducer is supported by a remote centre of rotation (Nields, Para 21).
Tzschatzsch as modified by Varghese and Nields above does not clearly and explicitly disclose wherein the rotation mechanism allows for rotation of an imaging plane of the ultrasound transducer without changing a point of contact of the ultrasound transducer with the patient.
In an analogous ultrasound imaging device field of endeavor Desjardins discloses rotation of an imaging plane of the ultrasound transducer without changing a point of contact of the ultrasound transducer with the patient (Desjardins, Para 56; “he ultrasound probe 20—in effect, rotating the probe about the X axis, in particular, about the line S-S, in order to maintain contact with the patient surface 10; the image plane 25 then rotates likewise about line S-S. We will assume that in such a situation the X-Y-Z coordinate system also rotates in this manner, so the X-Y plane therefore remains coincident with the image scan plane 25. This definition of the X-Y-Z axes will be used throughout the present application.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and Nields above wherein the rotation mechanism allows for rotation of an imaging plane of the ultrasound transducer without changing a point of contact of the ultrasound transducer with the patient in order to allow for accurate and consistent imaging as taught by Desjardins (Desjardins, Para 12 and 56).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 14 above, and further in view of Wu et al. (US7444875, hereafter Wu).
Regarding claim 15, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 14 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the quality measure comprises a signal to noise ratio.
In an analogous shear wave ultrasound measurement system field of endeavor Wu discloses wherein a quality measure comprises a signal to noise ratio (Wu, Col 5, lines 25-27; “Because of the low signal to noise ratio (SNR) nature of ultrasonic image acquisition, a series of procedures are proposed to reduce the noise and to increase the SNR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese wherein the quality measure comprises a signal to noise ratio in order to allow for a process to decrease noise in the signal as taught by Wu (Wu, Col 5, lines 25-27).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 14 above, and further in view of Parker et al. (US5099848, hereafter Parker).
Regarding claim 16, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 14 as discussed above.

In an analogous ultrasound imaging field of endeavor wherein a quality measure comprises an indication of whether a magnitude of a phasor representing the shear waves is outside of a range between a minimum magnitude and a maximum magnitude (Parker, Col 8, lines 1-5; “That image can be inspected for modal shapes as well as abnormally high or low vibration amplitudes, and can also be compared with reference images obtained earlier or from well characterized analogous structures.”).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Baghani, Ali (Baghani, Ali, A wave equation approach to ultrasound elastography, Vancouver : University of British Columbia Library, 2010-01-12, 10.14288/1.0070904).
Regarding claim 17, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 14 as discussed above.
Tzschatzsch does not disclose wherein the controller is configured to optimize shear wave direction relative to a plane of imaging by the ultrasound transducer by: processing the ultrasound echo data to determine an apparent wavelength of shear waves and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be reduced, 
However, Varghese further discloses wherein a controller is configured to optimize shear wave direction relative to a plane of imaging by the ultrasound transducer by: processing the ultrasound echo data and adjusting one of more operating parameters of the external vibrator in a manner that causes , wherein the one or more operating parameters of the external vibrator comprise one or more of: a frequency of operation of one or more exciters of the at least one exciter (Varghese, Figure 8) (Varghese, Para 71; “The measurement of shear displacement at process block 82 permits a dynamic optimization of the vibration speed through the addition of process block 108. At process block 108, the amplitude of the shear wave 66 from process block 82 may be monitored and based on that monitoring a new vibration frequency may be communicated to process block 72 so as to optimize the frequency for the particular tissue type. Process block 108 may affect, for example, a slight perturbation in frequencies to deduce a frequency at which shear waves are best measured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the controller is configured to optimize shear wave direction relative to a plane of imaging by the ultrasound transducer by: processing the ultrasound echo data (Varghese, Para 71).
Tzschatzsch as modified by Varghese above does not disclose measuring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized.
In an analogous shear wave measurement field of endeavor Baghani discloses measuring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized (Baghani, Pg 5, Para 3; “However in the case of partial displacement data, where the phase speed is estimated, a relationship exists between the resolution of the elastograms and the frequency of excitation. This is due to the fact that to measure the local frequency of a signal with a higher accuracy, more of its periods should be observed. As a result, the higher the frequency of excitation, the shorter the wavelength of the waves, and the higher the resolution of the elastograms.”) (Baghani, Pg 8, Para 1; “In the current setting, to form elastograms of higher resolution it is necessary to excite the tissue at higher frequencies, which in turn requires a higher frame rate on the imaging system.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese (Baghani, Pg 5 and 8).

Regarding claim 18, Tzschatzsch as modified by Varghese and Baghani above discloses all of the limitations in claim 17 as discussed above.
Tzschatzsch does not disclose wherein the controller is configured to control the one or more operating parameters of the external vibrator in real time as the orientation of the ultrasound transducer is changed to minimize the apparent wavelength of the shear waves for each orientation of the ultrasound transducer.
However, Varghese further discloses wherein the controller is configured to control the one or more operating parameters of the external vibrator in real time as the orientation of the ultrasound transducer to optimize the signal (Varghese, Figure 8) (Varghese, Para 71; “The measurement of shear displacement at process block 82 permits a dynamic optimization of the vibration speed through the addition of process block 108. At process block 108, the amplitude of the shear wave 66 from process block 82 may be monitored and based on that monitoring a new vibration frequency may be communicated to process block 72 so as to optimize the frequency for the particular tissue type. Process block 108 may affect, for example, a slight perturbation in frequencies to deduce a frequency at which shear waves are best measured.”).
(Varghese, Para 71).
Tzschatzsch as modified by Varghese above does not disclose monitoring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be reduced.
In an analogous shear wave measurement field of endeavor Baghani discloses monitoring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized (Baghani, Pg 5, Para 3; “However in the case of partial displacement data, where the phase speed is estimated, a relationship exists between the resolution of the elastograms and the frequency of excitation. This is due to the fact that to measure the local frequency of a signal with a higher accuracy, more of its periods should be observed. As a result, the higher the frequency of excitation, the shorter the wavelength of the waves, and the higher the resolution of the elastograms.”) (Baghani, Pg 8, Para 1; “In the current setting, to form elastograms of higher resolution it is necessary to excite the tissue at higher frequencies, which in turn requires a higher frame rate on the imaging system.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and (Baghani, Pg 5 and 8).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Sliwa et al. (US6511427, hereafter Sliwa) and Baghani, Ali (Baghani, Ali, A wave equation approach to ultrasound elastography, Vancouver : University of British Columbia Library, 2010-01-12, 10.14288/1.0070904).
Regarding claim 19, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the at least one exciter comprises a plurality of exciters and the controller is connected to drive the plurality of exciters and to adjust shear wave direction in a target volume of tissue to be imaged by monitoring ultrasound images of the target volume to determine an apparent wavelength of the shear waves and adjusting phases of the plurality of exciters to minimize the apparent wavelength of the shear waves.
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses wherein the at least one exciter comprises a plurality of exciters and the controller is connected to drive the plurality of exciters and to adjust shear wave direction in a target volume of tissue to be imaged by monitoring ultrasound (Sliwa, Col 10, lines 52-64; “By altering the phase relationships between the exciters 802, 804, 806, and 808, body-tissue palpation in any direction can be achieved via phased beam-steering. Tissue can be moved within the imaging plane or be moved in and out of the imaging plane at pre-selected rates. Elastic body-tissue can be expected to have a highly damped resonance frequency that can be determined by a frequency sweep of the palpation exciters. The diagnostician adjusts and controls the relationship between the palpation excitation frequency and phase and the ultrasound frame rate to optimize the apparent contrast between tissue structures in the body being palpated by exciters 802, 804, 806, and 808.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the at least one exciter comprises a plurality of exciters and the controller is connected to drive the plurality of exciters and to adjust shear wave direction in a target volume of tissue to be imaged by monitoring ultrasound images of the target volume and adjusting phases of the plurality of exciters in order to allow for optimization of image contrast as taught by Sliwa (Sliwa, Col 10, lines 56-65).
Tzschatzsch as modified by Varghese and Sliwa above does not disclose monitoring ultrasound images of the target volume to determine an apparent wavelength of the shear waves and adjusting phases of the plurality of exciters to minimize the apparent wavelength of the shear waves.
(Baghani, Pg 5, Para 3; “However in the case of partial displacement data, where the phase speed is estimated, a relationship exists between the resolution of the elastograms and the frequency of excitation. This is due to the fact that to measure the local frequency of a signal with a higher accuracy, more of its periods should be observed. As a result, the higher the frequency of excitation, the shorter the wavelength of the waves, and the higher the resolution of the elastograms.”) (Baghani, Pg 8, Para 1; “In the current setting, to form elastograms of higher resolution it is necessary to excite the tissue at higher frequencies, which in turn requires a higher frame rate on the imaging system.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and Sliwa above to include monitoring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized in order to increase the resolution of the signal as taught by Baghani (Baghani, Pg 5 and 8).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Sliwa et al. (US6511427, hereafter Sliwa) Sumi et al. (US20160157828, hereafter Sumi).
Regarding claim 20, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the controller is configured to process a sequence of ultrasound images of the target volume to identify any regions of tissue displacements by the shear waves that are below a threshold displacement level and, if such regions are found, automatically adjust the frequencies and/or phases and/or amplitudes of driving signals being delivered to one or more of the exciters to determine if a set of frequencies and/or phases and/or amplitudes of the driving signals can be found in which the possible nodes are gone or moved to another location.
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses wherein a controller is configured to process a sequence of ultrasound images of the target volume to identify any regions of tissue displacements by the shear waves that are below a threshold displacement level and (Sliwa, Col 10, lines 52-64; “By altering the phase relationships between the exciters 802, 804, 806, and 808, body-tissue palpation in any direction can be achieved via phased beam-steering. Tissue can be moved within the imaging plane or be moved in and out of the imaging plane at pre-selected rates. Elastic body-tissue can be expected to have a highly damped resonance frequency that can be determined by a frequency sweep of the palpation exciters. The diagnostician adjusts and controls the relationship between the palpation excitation frequency and phase and the ultrasound frame rate to optimize the apparent contrast between tissue structures in the body being palpated by exciters 802, 804, 806, and 808.”), if such regions are found, adjust the frequencies and/or phases and/or amplitudes of driving signals being delivered to one or more of the exciters to determine if a set of frequencies and/or phases and/or amplitudes of the driving signals can be found in which the possible nodes are gone or moved to another location (Sliwa, Col 10, lines 52-64; “The diagnostician adjusts and controls the relationship between the palpation excitation frequency and phase and the ultrasound frame rate to optimize the apparent contrast between tissue structures in the body being palpated by exciters 802, 804, 806, and 808.”) (Sliwa, Col 11, lines 3-9; “Elastic body-tissue can be expected to have a highly damped resonance frequency that can be determined by a frequency sweep of the electrode activation frequency. The relationship between the electrode actuation frequency and the ultrasound frame rate is expected to affect the imaging contrast between structures in the body being displaced by the electrodes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the controller is configured to process a sequence of ultrasound images of the target volume to identify any regions of tissue displacements by the shear waves that are below a threshold displacement level and, if such regions are found, adjust the frequencies and/or phases and/or amplitudes of driving signals being delivered to one or more of the exciters to determine if a set of frequencies and/or phases and/or amplitudes of the driving signals can be found in which the possible nodes are gone or moved to another location in order to allow for optimization of image contrast as taught by Sliwa (Sliwa, Col 10, lines 56-65).

In an analogous ultrasound beamforming field of endeavor Sumi discloses wherein beam parameters are adjusted automatically (Sumi, Para 192; “The properties of drive signals to be generated are set as parameters under the control by the control unit 34. Desired parameters can also be set automatically via the control unit 34's distinguishing the transducers set on, and the parameter settings or adjustings can also be performed using the input device 40.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and Sliwa above wherein the parameters are adjusted automatically in order to decrease the time needed to acquire desired data as taught by Sumi (Sumi, Para 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793